Title: James Madison to Robert Jennings, 6 December 1829
From: Madison, James
To: Jennings, Robert


                        
                            
                                Dear Sir
                            
                            
                                
                                     Richmond
                                
                                Decr. 6. 1829
                            
                        
                         
                        I am sorry that I have not been able to attend sooner to your letter of the 19th. Ult. and should be more so,
                            if I could make any particular reply, the delay of which might be a disadvantage to you. As your transactions in the
                            several capacities you served the public in during the late war, did not fall within my immediate knowledge, but that of
                            the Departments with which your services were connected, it must be from the Functionaries therein, that the Statements
                            can be given, most likely to avail you. All that I can say, and I say it with pleasure is that my general impressions are
                            that your services were regarded as laborious zealous and important. As to the losses you may have sustained from the
                            paper medium, employed, that can only be shewn by a recurrence to dates & facts, which I presume are ascertainable
                            and will have their due weight with those who have the necessary authority to decide on your claims. With my wishes that
                            every justice may be done to them I tender you my friendly respects.
                        
                        
                            
                                James Madison
                            
                        
                    